DETAILED ACTION
The office action is in response to original application filed on 1-3-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6, 8-13 and 17-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2021/0379997 to Brull et al. (“Brull”) in view of US 2017 /0005565 to BAI et al. (“BAI”).
Regarding claim 1, Brull discloses a first battery (fig. 2, ES1); an inverter (INV1 and INV2) coupled to the first battery; and 
But, Brull doses not discloses a first active filter including a first switch element, second switch element, third switch element, and fourth switch element, each switch element coupled to the first battery or the inverter, the first, second, third, and fourth switch elements configured to increase or decrease an applied voltage or current of the first battery.
However, BAI discloses a first active filter (fig. 2, 72) including a first switch element, second switch element, third switch element, and fourth switch element (Fig 10 shows that the filter can be an H-bridge (par 70-73)), each switch element coupled to the first battery or the inverter, the first, second, third, and fourth switch elements configured to increase or decrease an applied voltage or current (switches and connected as claimed, they are inherently configured to increase or decrease an applied voltage or current of the first battery) of the first battery.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brull by adding active filter as part of its configuration as taught by BAI, in order to suppress noise to improve high-frequency harmonics in the output signal.
Regarding claim 2, Brull discloses the inverter is a traction inverter that provides a motive force for a vehicle (para; 0014, lines 1-2, two inverters may be used to drive one motor using shared AC phases).
Regarding claim 4, Brull discloses all the claim limitation as set forth in the rejection of claim above.
But, Brull does not discloses the first active filter includes a capacitor to store and provide energy to the first active filter.
However, BAI discloses the first active filter includes a capacitor (fig. 10, filter capacitor 1010) to store and provide energy to the first active filter.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brull by adding capacitor as part of its configuration as taught by BAI, in order to store the excessive energy.
Regarding claim 5, Brull discloses the first active filter is an H-bridge (fig. 2, INV1 and INV2) and each of the first, second, third, and fourth switch elements is a metal oxide semiconductor field effect transistor (para; 0010, lines 3-4, power switches may be MOSFET).
Regarding claim 6, Brull discloses a second battery (ES2) coupled in parallel with the first battery (fig. 2), wherein the first, second, third, and fourth switch elements are configured to increase or decrease an applied voltage or current of the second battery (ES2 discharge when INV2 switching).
Regarding claim 8, Brull discloses all the claim limitation as set forth in the rejection of claim above.
But, Brull does not discloses a controller operably coupled to the first active filter, and configured to monitor an electrical excitation signal of the first battery, and actuate the first, second, third, and fourth switch elements responsive to the electrical excitation signal of the first battery.
However, BAI discloses a controller (fig. 2, 46) operably coupled to the first active filter, and configured to monitor an electrical excitation signal (0036) of the first battery, and actuate the first, second, third, and fourth switch elements responsive to the electrical excitation signal of the first battery (fig. 2, Vb).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brull by adding controller with active filter as part of its configuration as taught by BAI, in order to provide a signal to control the level of electrical current to the battery.
Regarding claim 9, Brull discloses the first active filter includes a direct current voltage source (fig. 2, ES1 and ES2) that applies 
Brull discloses the claimed invention except for “a voltage of one hundred volts or less”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular voltage used would depend on the desired voltage of the particular system/components used.
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Brull discloses a first battery (fig. 2, ES1); coupled between the first battery and an inverter (INV1 and INV2) to increase or decrease an applied electrical excitation signal of the first battery (paras; 0024-27).
But, Brull does not discloses a controller including one or more processors configured to: monitor an electrical excitation signal and operate an active filter coupled between the first battery
However, BAI discloses a controller (fig. 2, 46) including one or more processors (fig. 2, 48) configured to: monitor an electrical excitation signal and operate an active filter (fig. 2, 72) coupled between the first battery
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brull by adding controller as part of its configuration as taught by BAI, in order to provide a signal to control the level of electrical current to the battery.
Regarding claim 11, Brull discloses all the claim limitation as set forth in the rejection of claim above.
But, Brull does not discloses the one or more processors is configured to: selectively actuate switch elements of the active filter to increase or decrease the applied electrical excitation signal of the first battery.
However, BAI discloses the one or more processors is configured to: selectively actuate switch elements of the active filter (fig. 2, 72) to increase or decrease the applied electrical excitation signal of the first battery (switches and connected as claimed, they are inherently configured to increase or decrease an applied voltage or current of the first battery).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brull by adding controller part of its configuration as taught by BAI, in order to provide a signal to control the level of electrical current to the battery.
Regarding claim 12, Brull discloses the one or more processors is configured to: monitor an electrical excitation signal (when 5b turn on) of a second battery (9b); and operate the active filter coupled between the second battery and the inverter to increase or decrease an applied electrical excitation signal of the second battery (discharge 9b) based on the electrical excitation signal of the secondary battery monitored (fig. 11, first CPU and second CPU control the active filter and the inverter).
Regarding claim 13, Brull discloses a first battery (fig. 2, ES1); a capacitor (C1) coupled to the first battery; a traction inverter (INV1 and INV2) coupled to the first battery and configured to provide a motive force to drive (para; 0014, lines 1-2, two inverters may be used to drive one electric motor vehicles using shared AC phases) a vehicle (para; 0014, lines 1-2, two inverters may be used to drive one motor using shared AC phases); and a first switch element, second switch element, third switch element, and fourth switch element (H-bridge comprises 4 switches) each switch element coupled between the first battery and traction inverter, the first, second, third, and fourth switch (fig. 2) elements configured to increase or decrease an applied current or voltage to the first battery (paras; 0024-27, charging).
But, Brull does not discloses an active filter 
However, BAI discloses an active filter (fig. 2, 72)  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brull by adding plurality of active filter as part of its configuration as taught by BAI, in order to reduce or eliminate a double-frequency harmonic to improve the output current or voltage.
Regarding claim 17, Brull discloses the active filter is an H-bridge (fig. 2, INV1 and INV2) and each of the first, second, third, and fourth switch elements is a metal oxide semiconductor field effect transistor (para; 0010, lines 3-4, power switches may be MOSFET).
Regarding claim 18, Brull discloses a second battery (ES2) coupled in parallel with the first battery (fig. 2), wherein the first, second, third, and fourth switch elements are configured to increase or decrease an applied current or voltage to the second battery (paras; 0024-27, charging).
Regarding claim 19, Brull discloses the capacitor is connected in a parallel arrangement to the first battery and the second battery (fig. 2, C1 connected parallel to ES1 and C1 connected to ES2).
Regarding claim 20, Brull discloses all the claim limitation as set forth in the rejection of claim above.
But, Brull does not discloses a controller operably coupled to the active filter, and configured to monitor an electrical excitation signal of the first battery, and actuate the first, second, third, and fourth switch elements in response to the electrical excitation signal monitored of the first battery.
However, BAI discloses a controller (46) operably coupled to the active filter, and configured to monitor an electrical excitation signal (0036) of the first battery, and actuate the first, second, third, and fourth switch elements in response to the electrical excitation signal monitored of the first battery (Vb).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brull by adding controller with active filter as part of its configuration as taught by BAI, in order to provide a signal to control the level of electrical current to the battery.
Allowable Subject Matter
Claims 3, 7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tons et al. US 2019/0255960 A1- A vehicle electrical system is equipped with an inverter, an electrical energy store, an electrical machine and an AC transmission terminal. The inverter has a first and a second side and is configured to transmit power between these sides. The first side of the inverter is connected to the energy store via input current terminals of the inverter. The second side of the inverter is connected to the electrical machine via phase current terminals of the inverter. The inverter has at least two H-bridges. Each of the H-bridges bypasses the two sides of the inverter. The AC transmission terminal is connected to the second side of the inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/ESAYAS G YESHAW/Examiner, Art Unit 2836